Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on March 29, 2021 and October 01, 2019 comply with the provision of 37 CFR 1.97, 1.98 and MPEP 609 and are considered by the Examiner.

Status of Claims
This office action has been issued in response to the Response to Restriction Requirement filed July 08, 2021, for Application Serial Number 16/589,867, electing Group I, directed toward Claims 1-7 for prosecution. The Claims 8-20 were restricted and were not examined. Claims 1-7 are examined in this application and have been rejected below.

Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-7 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites receiving, a worksite plan to be executed by a hauling machine, a spreading machine, and a compacting machine at the worksite; assigning, the hauling machine, the spreading machine, and the compacting machine to implement tasks defined by the worksite plan based on respective capabilities of the hauling machine, the spreading machine and the compacting machine; receiving, … from the hauling machine, the spreading machine, and the compacting machine, the machine data being indicative of a first level of completion corresponding to a first task being performed by the hauling machine, a second level of completion corresponding to a second task being performed by the spreading machine, and a third level of completion corresponding to a third task being performed by the compaction machine; and determining, a lift count based on the machine data. Claims 1-20, in view of the claim limitations, are directed to the abstract idea of receiving, a worksite plan to be executed … at the worksite; assigning, …. to implement tasks defined by the worksite plan based on respective capabilities… ; receiving, … data being indicative of a first level of completion corresponding to a first task being performed … , a second level of completion corresponding to a second task being performed … , and a third level of completion corresponding to a third task being performed … ; and determining, a lift count based on the machine data. 

Step 2A: Prong 1

In Claims 1-7, the limitation of receiving worksite plan, assigning tasks,  receiving levels of completion, and determining a lift count as drafted, is process that, under its broadest reasonable interpretation, covers performance of the limitation mathematical calculations, that is, other than reciting indications of levels of completion.   This judicial exception is not integrated into a practical application, In particular, the claim recites by a hauling machine, a spreading machine, and a compacting machine”, “machine data”  such that generally linking the use of judicial exception to a particular technological environment or field of use – See MPEP 2106-.05 (h). 

Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – See MPEP 2106.05 (f)

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract. The claim is directed to an abstract idea. 

Claims 1-7 are directed to an abstract idea without significantly more. The claims are directed to an abstract idea.

Step 2B
The Claims 1-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element using machine data, “by a hauling machine, a spreading machine, and a compacting machine”, to perform the receiving and assigning steps amounts to no more adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to 

Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h).  The claims 1-7 are not patent eligible.
 
Claims 1-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-7 are rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by 
Altamirano  (US 10, 740, 730 B2). 

Regarding Claim 1, 

	Altamirano teaches:

A method of estimating productivity of different types of machines operating in a constrained area at a worksite, comprising a controller configured to perform the following operations: receiving, a worksite plan to be executed by a hauling machine, a spreading machine, and a compacting machine at the worksite;


Altamirano [column 12 lines 13-20] teaches receive a user request to perform the task workflow.  The workflow application (controller) may display a number of task workflows (work plans); Altamirano [column 11 lines 35-40] teaches a task workflow may have an initial set number of tasks for an oilfield operation, also referred to as a default task workflow.  Task workflows may be used to conduct maintenance and/or track containers. Trucks, backhoes, bulldozers (Machines) …. To help conduct oilfield operations.; Altamirano [column 12 lines 13-20], [Figure 4]; Altamirano [column 11 -15-40], [column 12 lines 13-20], [Figure 4];

Altamirano teaches trucks, backhoes and bulldozers. Trucks and bulldozers can  complete the functions to haul, spread items and fill dirt back into an area (compact).





assigning, the hauling machine, the spreading machine, and the compacting machine to implement tasks defined by the worksite plan based on respective capabilities of the hauling machine, the spreading machine and the compacting machine; 

Altamirano [column 11 lines 29-45] teaches assigning a workflow with over two hundred maintenance and/or inspection tasks to complete. Task workflows may be used to conduct maintenance and/or track containers. Trucks, backhoes, bulldozers (Machines) Altamirano [column 11 lines 29-34].


receiving, machine data from the hauling machine, the spreading machine, and the compacting machine, the machine data being indicative of a first level of completion corresponding to a first task being performed by the hauling machine, a second level of completion corresponding to a second task being performed by the spreading machine, and a third level of completion corresponding to a third task being performed by the compaction machine;

Altamirano [column 7  lines 25 -35] teaches the oilfield equipment 310 may include a plurality of sensors 311, a data collection units (“DCU”) 312. The plurality of sensors 311 may detect and record one or more data indicative of an operating status of the oilfield equipment 310., Altamirano [column 7  lines 25 -35] , [Figure 3]

Altamirano [column 7 lines 31 -40] teaches the operating status may indicate that the oilfield equipment 310 are operating or not operating (status) such as the start time, of operation, and end time of operation. , Altamirano [column 7 lines 31 -40]
  
Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-7] teaches at block 440 the workflow application may receive an input designating  one or more tasks “pass” or “fail” or “need attention” to explain how the task was performed. Altamirano teaches the maintenance workflow application may add the second and third maintenance tasks to be adapted maintenance workflow. Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-40]

Altamirano teaches measuring how a workflow task was performed by the oilfield equipment (trucks, backhoes, bulldozers), including a task status of pass, fail or need attention. Altamirano teaches the task workflow may be adapted to a second and third task.


and determining, a lift count based on the machine data.  

Altamirano teaches determining that one or more tasks have been completed based on the received input., Altamirano [column 1 lines 50-

Altamirano teaches pass designation for task completed. 



Regarding Claim 2, 

The method of claim 1, further comprising presenting, with the controller and on a user interface, an indication of a percentage of completion of the worksite plan based on the lift count.  

Altamirano [column 11 lines 42-48] teaches a task workflow may have an initial set number of tasks, the default maintenance.  The user may be assigned a default maintenance workflow for cementing equipment may be divided into stages (percentage  of the default).  One stage may involve users starting the default … workflow with maintenance and/or inspection tasks after a previous cementing job has completed. Altamirano [column 11 lines 42-48], [column 14 lines 4-6], [column 14 lines 25-27]

Altamirano [column 7 lines 19-23] teaches the computing network 300 which includes oilfield equipment 310 and a communications interface device 320., [Column 7 lines 19-23], [Figure 3].

Altamirano teaches the workflow application 400 may determine whether one or more tasks corresponding to the user input have been completed. For example, maintenance tasks which received a “pass designation” as user input may be considered to be completed., [column 14 lines 1-7], [Figure 4]; Altamirano [column 12 lines 2-6] teaches the method 400 is provided with reference to the computing network 300 of Fig 3.; Altamirano [column 16 lines 39 - 43] teaches upon completion of a 
 



Regarding Claim 3, 

The method of claim 1, wherein the machine data includes location data defining locations of the hauling machine, the spreading machine, and the compacting machine during execution of the first task, the second task, and the third task.  

Altamirano [column 1 lines 19-26] teaches one or more wellsites and production facilities at surface locations to collect data from the wellsites., Altamirano [column 1 lines 19-26], [column 3 lines 37 -42], [Figure 2].

Altamirano [column 11 lines 35-40] teaches a task workflow may have an initial set number of tasks for an oilfield operation, also referred to as a default task workflow.  Task workflows may be used to conduct maintenance and/or track containers. Trucks, backhoes, bulldozers …. To help conduct oilfield operations.




Regarding Claim 4, 

The method of claim 3, wherein determining the lift count includes: dividing the worksite in to segments; … tracking movement of the … based on the location data  and identifying completion of the first task, the second task, and the third task based on the location data.  

Altamirano [column 11 lines 42-48] teaches a task workflow may have an initial set number of tasks, the default maintenance.  The user may be 

Altamirano teaches tracking the containers, trucks, backhoes, bulldozers to help conduct oilfield operations. [column 11 lines 28-32]

Altamirano [column 1 lines 19-26] teaches one or more wellsites and production facilities at surface locations to collect data from the wellsites., Altamirano [column 1 lines 19-26], [column 3 lines 37 -42], [Figure 2].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.




Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Altamirano  (US 10, 740, 730 B2)  in view of  Schmidt (1985,  Methods for achieving and measuring soil compaction). 

Regarding Claim 5, 

The method of claim 4, wherein the lift count includes a measure of a lift …. of a material deposited and compacted within the segments of the worksite.  

Altamirano [column 11 lines 42-48] teaches a task workflow may have an initial set number of tasks, the default maintenance.  The user may be assigned a default maintenance workflow for cementing equipment may be divided into stages (percentage of the default).  One stage may involve users starting the default … workflow with maintenance and/or inspection tasks after a previous cementing job has completed (lift count).

Although highly suggested, Altamirano does not explicitly teach:

“…lift height defined by a depth …”

Schmidt teaches
“… measure of a lift height defined by a depth …”

Schmidt [page 3 paragraphs 3] teaches a modified Proctor method for determining compaction of compact soil. In the modifies Proctor test a heavier compaction hammer is dropped from a greater height.  The 


Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60]. Schmidt teaches determine type of compaction method using equipment and Proctor charts. It would have been obvious to combine before the effect filing date workflow task status of vehicle/ truck with sub processes such as: shovel and hauling, as taught by Altamirano and Van Latum, with measuring lift and compaction results using equipment such as rammers and vibrators, (spreaders), sheeprollers (compactors),  and haulers, as taught by Schmidt so that the compaction hammer is dropped from a greater height, Schmidt [page 3 paragraphs 3]





Claims 6  and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Altamirano  (US 10, 740, 730 B2)  in view of  Van Latum (Us 10, 533, 866 B2). 


Regarding Claim 6,
The method of claim 1, wherein assigning, with the controller, the hauling machine, the spreading machine, and the compacting machine to implement the tasks defined by the worksite plan based on the respective capabilities of the hauling machine, the spreading machine and the compacting machine includes: 




…  a type of machine of the hauling machine, the spreading machine and the compacting machine, the type of machine defining the capabilities of the hauling machine, the spreading machine and the compacting machine;

Altamirnao teaches task workflows may be used to conduct maintenance and/or track containers. Trucks, backhoes, bulldozers (Machines) Altamirano [column 11 lines 29-34].


		Although highly suggested, Altamirano does not explicitly teach:

“… identifying a type of machine …”


Van Latum teaches:
“… identifying a type of machine …”

Van Latum [column 13 lines 5-18], [Figure 4] teaches a method of task assignments for vehicles/trucks (102) (e.g., haul trucks) in a mining environment (worksite), Van Latum [column 13 lines 4-18], [Figure 4]


Altamirano teaches:

…  the hauling machine, the spreading machine and the compacting machine, respectively; …. and assigning the hauling machine, the spreading machine, and the compacting machine based on the capabilities, and … 




		Although highly suggested, Altamirano does not explicitly teach:

“…identifying the first task, the second task, and the third task assigned to ….  the identified first task, the second task, and the third task. …”

Van Latum teaches:
“… the identified first task, the second task, and the third task.

Van Latum [column 8 lines 2-15] teaches the  task aid 106 displays a task listing via a suitable user interface, such as screen 108. The task listing will identify the task assigned to vehicle 102 by dispatch system 100. For example, dispatch system 100 assigns vehicle 102 the task of hauling material  … as well as an indication of how much material vehicle 102 is to collect.

Van Latum teaches the distribution of components in FIG 2 between dispatch system 100 and 102 …may be duplicated in both dispatch system 100 and vehicle 102., Van Latum [column 7 lines 7-15].

Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60].



Regarding Claim 7, 

The method of claim 6, wherein determining the lift count includes: determining whether the machine data indicating a completion of … has been received from the hauling machine, the spreading machine, and the compacting machine, respectively; 

Altamirano [column 7 lines 31 -40] teaches the operating status may indicate that the oilfield equipment 310 are operating or not operating (status) such as the start time, of operation, and end time of operation. , Altamirano [column 7 lines 31 -40]
  
Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-7] teaches at block 440 the workflow application may receive an input designating  one or more tasks “pass” or “fail” or “need attention” to explain how the task was performed. Altamirano teaches the maintenance workflow application may add the second and third maintenance tasks to be adapted maintenance workflow. Altamirano [column 13 lines 47 line 51] – [column 14 lines 1-40]

Altamirano teaches tracking the containers, trucks, backhoes, bulldozers to help conduct oilfield operations. [column 11 lines 28-32]


in response to a determination that the machine data has been received, enumerating the lift count; 


Altamirano  teaches upon the completion of a sufficient number of tasks for the task workflow, the workflow application may generate a final report summarizing the completion of the workflow., Altamirano [column 14 lines 64-67]

(Altamirano teaches the completion of tasks. The completion of tasks is a lift count).

and enumerating a plurality of lift counts in instances wherein a subsequent determination that the machine data has been received, wherein the plurality of lift counts define a percentage of completion of the worksite plan.


Altamirano teaches determining that one or more tasks have been completed based on the received input., Altamirano [column 1 lines 50-54], [column 4 lines 7-9]; Altamirano [column 13 lines 61-64] teaches task which receive a “pass designation” … maybe considered to be completed.  Upon the completion of a sufficient number of tasks for the task workflow, the workflow application may generate a final report summarizing the completion of the workflow., Altamirano [column 13 lines 61-64], [column 14 lines 25-64]

Altamirano teaches pass designation for task completed.

Altamirano teaches the communications interface device 320 may also periodically send an update of the tasks completed by the user to the central hub 340, … accounting of the progress of the adapted task workflow.



Although highly suggested, Altamirano does not explicitly teach:

“…. the first task, the second task, and the third task…”

Van Latum teaches:
“… the identified first task, the second task, and the third task.

Van Latum [column 8 lines 2-15] teaches the  task aid 106 displays a task listing via a suitable user interface, such as screen 108. The task listing will 

Van Latum teaches the distribution of components in FIG 2 between dispatch system 100 and 102 …may be duplicated in both dispatch system 100 and vehicle 102., Van Latum [column 7 lines 7-15]

Altamirano teaches measuring the task status of oilfield equipment. Van Latum teaches performs evaluations of prospective assignments for vehicle/ truck with sub processes. It would have been obvious to combine before the effective filing date, workflow task status of trucks, backhoes, bulldozers, with task assigned to the vehicle/ truck with sub processes such as: shovel and hauling, as taught by Van Latum, to endure the desired productivity levels are maintained and reduce expenses and improve safety of the dispatched vehicles., Van Latum [column 2 lines 50-60].


Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brain, (2001, How Caterpillar Backhoe Loaders Work teaches the functionality of a tractor, a loader and a backhoe). Teizer (2015, Status quo and open challenges in vision-based sensing and tracking of temporary resources on infrastructure construction sites) teaches completion of first task, second task and a third task.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624